C. A. 4th Cir. Motion of petitioner for leave to proceed in forma pauperis granted. Certio-rari granted limited to Question 1 presented by the petition. Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, February 22, 2000. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, March 23, 2000. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, April 10, 2000. *1069This Court’s Rule 29.2 does not apply.